DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 1-237055 A, of which a complete copy of the Japanese document with an English abstract was provided with the Information Disclosure Statement dated April 7, 2021.
Regarding independent claims 1, 17, and 21, JP ‘055 discloses a horizontal continuous casting apparatus for casting a metal strip (abstract; and Figures 1 and 2), in which the apparatus comprises the following structural features (refer to annotated Figure 1 of JP ‘055 below):
a first belt carried by a first upstream pulley and a first downstream pulley;
a second belt carried by a second upstream pulley and a second downstream pulley; and
a mold region into which molten metal is supplied, the mold region defined by a first mold support section arranged behind the first belt intermediate the first upstream pulley and the first downstream pulley, and a second mold support section arranged behind the second belt intermediate the second upstream pulley and the second downstream pulley, wherein the first mold support section and the first belt are arranged (positioned) vertically above and spaced from the second mold support section and the second belt;
wherein the first mold support section and the second mold support section each includes a transition portion configured to receive a horizontal stream of molten metal from a metal feeding device and defining a second zone of the mold region, and a downstream portion configured to maintain contact with the metal strip as it cools and defining a third zone of the mold region;
wherein the transition portion is located upstream from the downstream portion and has a radius that increases progressively throughout its extent from an upstream end of the transition portion to the downstream portion; and
wherein the first mold support section and the second mold support section include a first radiused portion, the transition portion is located intermediate the first radiused portion and the downstream portion, and the transition portion has a larger radius than the first radiused portion over an entire extent of the transition portion (abstract; and Figure 1).


    PNG
    media_image1.png
    450
    624
    media_image1.png
    Greyscale


Regarding claims 3 and 19, the metal strip can be solidified prior to the downstream portion (abstract; and Figure 1).
Regarding claim 5, the radius of the first radiused portion varies over its extent (see Figure 1).
Regarding claim 20, the first mold support section and the second mold support section includes a first radiused portion, the transition portion is located intermediate the first radiused portion and the downstream portion, and the transition portion has a larger radius than the first radiused portion over an entire extent of the transition portion (abstract; and Figure 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 1-237055 A, and further in view of FR 1 483 848, a copy of which was provided with the Office Action dated August 5, 2020 of parent application 15/945,844 (issued as US 11,000,893).
Regarding claims 2 and 18, JP ‘055 discloses the structural features of independent claims 1 and 17, but fails to explicitly disclose that the planar portion forms a tapered section of the mold region intermediate the first mold support section and the second mold support section, or the third zone.
However, FR ‘848 discloses a continuous casting apparatus (abstract; and Figure 1), in which the apparatus includes a planar surface portion in a tapered configuration, in order to control thickness of the cast product (abstract; and Figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the applicants’ invention was made to modify the planar region to be in a tapered configuration, as taught by FR ‘848, into the continuous casting apparatus of JP ’055, in order to control thickness of the cast product (FR ‘848; abstract).
In addition, the applicants’ disclosure indicated that the planar surface can be moved in a tapered configuration, which implies that the planar region can be straight.
Regarding claims 6-10, and although not explicitly disclosed by JP ‘055 in view of FR ‘848, the radius of the transition portion and the thickness of the cast metal strip can be provided to be at any size by one of ordinary skill in the art since the rollers/pulleys and belts that form the mold region are adjustable.  With regard to the claimed ranges of the radius of the first radiused portion, the radius of the curved transition portion, the radius of the first and second zones, the thickness of the first and second belts, and metal strip thickness, it would have been obvious to one of ordinary skill in the art to provide any degree of radius and thickness values or ranges, since the combined teachings of JP ‘055 and FR ‘848 disclose/suggest the claimed concept, including providing a range of angles of the curved transition portion.  Determination of the claimed ranges would have been obvious as depending on routine experimentation to find optimal results for continuously casting of a metal strip of controlled thickness and cooling rate.  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

Terminal Disclaimer
The terminal disclaimer filed on December 28, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,000,893 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on November 1, 2022.  The amendment overcomes the prior 35 USC 112(b) rejection.  The applicants have cancelled claim 4.  Claims 1-3, 5-10, and 17-21 are currently under consideration in the application.

Applicants' arguments filed November 1, 2022 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 9-11 of the amendment, the applicants argue as follows (in referring to the examiner’s annotated Figure 1 of JP ‘055, as well as the paragraph below annotated Figure 1 provided by applicants on page 9 of the REMARKS section):

    PNG
    media_image2.png
    674
    624
    media_image2.png
    Greyscale


As shown in the annotated figure above, the transition portion has a belt that is curved and becomes straightened as it moves toward a downstream portion between the first and second mold support sections.  Due to this straightening aspect of the belts, the radius has to be increasing progressively (in referring to the applicants’ arguments pertaining to the “radiused portion” throughout pages 10 and 11 of the REMARKS section).  There is no way that the radius is decreased, since in a twin belt continuous casting apparatus, the belts become parallel to one another in the downstream portion while molten metal becomes solidified.  Therefore, the applicants’ argument is moot.  In view of the 35 USC 102(a)(1) and 35 USC 103 rejections, and for these additional reasons, claims 1-3, 5-10, and 17-21 remain rejected.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 20, 2022